Title: From Thomas Jefferson to William Few, 3 January 1808
From: Jefferson, Thomas
To: Few, William


                  
                     Sir 
                     
                     Washington Jan. 3. 08.
                  
                  I thank you for the specimen of Benni oil which you were so kind as to send me. I did not believe before that there existed so perfect a substitute for olive oil. I tried it at table with many companies & their guesses between two dishes of sallad dressed, the one with olive oil, the other with that of Beni, shewed the equality of the latter, in favor of which the greater number guessed. certainly I would prefer to have it always fresh from my own fields to the other brought across the Atlantic and exposed in hot warehouses. I am therefore determined to go into the culture of it for domestic use, and would be thankful to you for the process of expressing the oil from the seed in which you appear to have succeeded so perfectly. all the minutiae in new processes give aid towards perfecting them. Dr. Mitchell supposes the Benni is a sesamum. Accept my salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               